Citation Nr: 0519735	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  02-12 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to an increased rating for cervical disc 
degeneration, recharacterized as intervertebral disc syndrome 
of the cervical spine at C6-7, currently rated as 60 percent 
disabling, to include the issue of an extraschedular rating.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from April 1961 to October 
1961 and August 1962 to August 1963.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which denied a rating in excess of 60 percent for cervical 
disc degeneration, recharacterized as intervertebral disc 
syndrome of the cervical spine at C6-7, (hereinafter cervical 
disc disability). Jurisdiction over the appeal has since been 
transferred to the Providence, Rhode Island, RO.

The case was remanded in April 2004 for further development. 
That development has been completed, and it has been returned 
to the Board for appellate adjudication.


FINDINGS OF FACT

1.  All pertinent notification and evidentiary development 
necessary for disposition of the veteran's claim have been 
accomplished.

2.  The veteran's cervical spine disability is manifested by 
severe limitation of motion, muscle spasm, and neurological 
findings appropriate to the site of the diseased disc 
productive of pronounced impairment; objective evidence of 
neurological deficits of the right arm analogous to more than 
mild incomplete paralysis of the radicular groups are not 
shown.

3.  The veteran has been in receipt of the maximum schedular 
rating for his service-connected cervical spine disability, 
effective from March 9, 1998; the disability does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of regular schedular 
standards. 



CONCLUSION OF LAW

The requirements for assignment of a schedular rating in 
excess of 60 percent for a cervical spine disability, or for 
assignment of an extraschedular rating, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5290, 5293, (before and after September 23, 
2002), 5237, 5243 (after September 26, 2003), 8510 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim for an increased rating.

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. In addition, VA is required to notify 
the claimant that he should submit any pertinent evidence in 
his possession.

In the rating decision, June 2002 statement of the case, 
February 2005 supplemental statement of the case, as well as 
in various letters, e.g., December 2001, May 2004, and an 
April 2004 Remand, the veteran was notified of the evidence 
and information necessary to substantiate his claim, the 
specific information required from him to enable the RO to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and the evidence 
that he should submit if he did not desire VA to obtain the 
evidence on his behalf. Although VA has not specifically 
requested him to submit any pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence or 
provide VA with the information and authorization necessary 
for the VA to obtain such evidence. The Board is satisfied 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession. Therefore, 
the Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). The Board also notes in accordance with 38 U.S.C.A. 
§ 5103(a) and Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004), the RO provided the initial notice required under the 
VCAA prior to adjudication of the veteran's claim in February 
2002.

The record also reflects that all identified medical evidence 
has been obtained. In addition, the veteran has been afforded 
appropriate VA examinations to assess the severity of his 
disability. Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim. The Board is also unaware of any such 
evidence. Accordingly, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

II. Factual Background

Historically, service medical records reflect that the 
veteran sustained a cervical back injury in service in August 
1962. Service connection was granted for cervical disc 
degeneration at C6-7, and arthritis, residual right shoulder 
strain (major), noncompensably rated effective from May 31, 
1991. 

In December 1997, the diagnosis of arthritis, residuals right 
shoulder strain (major) was recharacterized as residuals of 
rhomboid strain, and the rating increased to 20 percent. In a 
December 1997 supplemental statement of the case it was noted 
that the disability was recharacterized to reflect the 
original injury as noted in the service medical records, 
which did not include joint impairment. At that time, the 
disability was manifested by pain on movement, with marked 
trapezius tenderness and spasm. It was noted that limitation 
of motion of the shoulder joint was not shown, and the 
disability picture was one of muscle impairment and not joint 
involvement. In October 1999, a 30 percent evaluation was 
assigned for residuals of right rhomboid strain (major), and 
60 percent for cervical spine disability, effective from 
March 9, 1998. In an October 1999 VA examination, the 
examiner diagnosed rhomboid strain bilaterally involving 
disruption of the insertion of left rhomboid and strain of 
the left, and strain only on the right. The rhomboid muscles, 
major and minor, were described as those that draw the 
scapula towards the midline of the spine in throwing back the 
shoulders and standing up straight. It was noted that the 
veteran had very little rhomboid power, and had shoulder 
weakness and pain. 

A February 2000 rating decision granted eligibility to total 
disability on the basis of individual unemployability due to 
service-connected disabilities, (TDIU), effective from March 
9, 1998. In March 2001, the veteran filed the instant claim 
for an increased rating.

On January 2002 VA examination, the veteran reported a 
history of neck problems and spinal stenosis of his lower 
back. Physical examination revealed that he walked with two 
Canadian canes and drags his feet. The examination was 
restricted to the neck which is the only part of the spine 
that is service-connected. It was noted that the veteran has 
multiple complaints regarding his lower back and legs, and 
had degenerative joint disease of the cervical spine with 
amputation of the C5-6 nerve root as indicated in a 1994 MRI. 

The veteran was noted as right hand dominant. He could extend 
his neck 30 degrees with audible crepitus and pain. Flexion 
was to 30 degrees, tilt 25 degrees to the right, and 20 
degrees to the left, with pain on each movement. Twisting was 
24 degrees to the right, 16 to the left. He had some winging 
of both scapulae but the left was hypermobile and wings 
showed paralysis of the rhomboids on the left. Deep tendon 
reflexes in the upper extremity were absent symmetrically. 
Intrinsic muscles of the hand were functional except for 
pinch in the left hand, and weakness of grip on the left 
which was 20 percent of normal. Testing upper arm strength 
revealed weakness of the shoulder abductors on the right, 
repeat right, against moderate resistance, and likewise 
weakness on the right in adduction against moderate 
resistance.

X-rays of the cervical spine showed severe degenerative 
changes with narrowing of the joint space between C5 and C6 
with bridging osteophytes. Diagnosis included degenerative 
disc disease of the cervical spine manifested by muscle 
weakness, absence of reflexes; Rhomboid weakness, and general 
upper extremity weakness; Limitation of motion of the 
cervical spine in extension and flexion as well as side 
bending and twisting. The examiner noted that the veteran had 
severe degenerative disease of the cervical spine with 
degeneration of the nerve roots of C5-6 and C6-7 producing 
paralysis of the rhomboids, particularly on the left. He also 
had severe disabilities relative to the lower lumbar spine, 
which have rendered him incapacitated to the extent that he 
has to walk with Canadian canes and has complaints of 
dysesthesias in the lower extremities as well as weakness. 

In a February 2002 rating decision, the RO granted service 
connection for left rhomboid strain, assigning a 30 percent 
evaluation. The RO denied ratings higher than 60 percent for 
cervical spine disability, and 30 percent for residuals of 
right rhomboid strain. The veteran appealed the 60 percent 
rating.

A June 2002 radiology examination of the cervical spine 
showed extensive degenerative change in the lower cervical 
region from C4 to C7. There was narrowing of the C5-6 and C6-
7 interspaces, with osteophytes formation on both sides of 
the lower cervical foramina posteriorly. Radiology reports 
received in July 2002 show a May 1994 cervical myelogram 
reflecting findings of amputated right C5-C6 nerve root 
sleeve, mild spinal stenosis level; Retrolisthesis at C3-4, 
C4-5, and C5-6. 

In April 2004, the Board remanded the case for further 
development. The veteran underwent VA examination in November 
2004. The examiner noted that the C-file had been reviewed. 
The veteran gave a history of injury in service when he fell 
while loading ammunition. He reported that over the decades, 
neck pain worsened and in the 1980's radiated down his right 
arm. He related recent problems with cervical radiculopathy 
and treatment for C5-6 disk pain. He asserted that he had 
been incapacitated by the pain in his neck, with no relief. 

On examination, the veteran was noted to have degenerative 
joint disease of the cervical spine with amputation of the 
C5-6 nerve root attributable to his service-connected injury. 
Range of motion revealed extension and flexion to 30 degrees 
(normal of 45); lateral flexion to 25 to the right, and 20 to 
the left, with pain in each direction. There was decrease in 
rotation of the neck to both left and right. There was 
winging of both scapulae, and an apparent paralysis of the 
rhomboids on the left. The examiner concluded that the 
veteran was suffering from degenerative disease of the 
cervical spine manifested by muscle weakness and also 
apparently suffered neurological defect because of amputation 
of the nerve root of C5 and 6. It was noted that there was no 
change of range of motion since the prior examination in 
January 2002. 

The examiner's impression was that the veteran had injury to 
the cervical spine and amputation of the nerve root at C5 and 
C6. It was noted that the veteran had a stable situation with 
limited range of motion of the cervical spine, with pain on 
motion, which was associated with the development of 
degenerative arthritis of the cervical spine. The examiner 
concluded that this has been a continuing process of pain, 
related to the original service injury, and indicated that 
there had been slight if any change in his decreased range of 
motion since then. No x-rays were obtained.

In November 2004, the veteran underwent VA neurology 
examination. The RO found the examination inadequate absent 
claims file review, and in January 2005, the veteran was re-
examined by the same neurologist after the claims folders had 
been reviewed. January 2005 findings were substantially 
similar to those in the November 2004 report by the same 
examiner, but included a notation that the physician had 
reviewed the claims file. The veteran gave a history of 
service injury to the cervical spine and limitation of motion 
due to pain in all directions. He reported radiating pain 
down his right arm on use. The veteran also reported frequent 
painful paresthesias in the right arm and hand mostly 
involving the index and middle fingers, with limited ability 
to use the right arm for routine functions and learned to use 
his left arm for things like eating and drinking, however he 
used his right arm to write because he was right hand 
dominant. He also reported back pain on ambulation and 
peripheral neuropathy secondary to diabetes. In addition to 
neurologic issues he seemed to have limitation due to pain in 
the right shoulder as well that limited his ability to use 
his right upper extremity. 

Mental status examination showed that the veteran was alert 
and oriented times three. His higher integrative function was 
grossly intact, and he was able to follow commands 
appropriately and speech was fluent. Cranial nerves 2 through 
12 were intact, and Cerebellar examination revealed normal 
fingers to nose and normal heel to shin examinations. 

Motor testing showed no right upper extremity atrophy as 
compared to the left upper extremity. Strength testing in the 
right upper extremity was significantly limited by pain, but 
the veteran tried to give a genuine effort in all tested 
muscles. Having done that, he seemed to not have any focal 
weakness related to any particular root distribution. His 
tone in the upper and lower extremities seemed to be intact 
with no evidence of spasticity.

Sensory examination revealed a decrease in pinprick in the 
lower extremities to about 5 inches below the knee somewhat 
symmetrical in both lower extremities. He had no dermatomal 
loss of pinprick in the upper extremities. Deep tendon 
reflexes were absent throughout and his toes were downgoing. 
Gait was significantly limited by pain, and predominantly 
antalgic, with no evidence of spasticity. 

The examiner's impression was that the veteran had definite 
evidence, by history, of cervical radiculopathy. The nature 
of his numbness would suggest probably C5-C6 distribution. 
The examiner concluded that the veteran did not seem to 
elaborate at all on his examination which would suggest that 
his subjective complaints or radicular pain are probably 
real. It seemed that the pain had significantly limited his 
normal daily activities as he really can barely use his right 
arm for most of the usual daily activities. 

VA outpatient treatment records from December 2001 to 
December 2004 reflect treatment for various conditions 
including the cervical spine disability. 

October 2003 VA outpatient treatment notes show treatment for 
chronic neck and back pain. It was noted that the veteran had 
a past medical history of old trauma to the thoracic spine, 
and from an old motor vehicle accident with facial fractures, 
and was retired due to low back pain. Cervical assisted range 
of motion was severely limited in all directions. Assessment 
was difficult due to pain with all movement. Assessment was 
back and neck pain due to multiple trauma, and lower 
extremity sensory loss. The veteran has also reported 
radicular symptoms involving the lower extremities, status 
post L4-L5 laminectomy, and chronic neck pain status post 
clavicle fracture and right jaw fracture during military 
service. 

Radiology reports from 1991 through 1999 reveal the presence 
of cervical disc disease. An April 1992 magnetic resonance 
imaging (MRI) report showed that there was no cord 
compression from C2 through C7. VA outpatient treatment notes 
dated in 2002 also reveal that the veteran has had BOTOX 
treatment for cervical muscle spasms with little if any 
improvement. A May 1997 computed tomography (CT) scan of the 
cervical spine compared with CT of May 1994, reflected little 
significant interval change in the cervical disease. A 
September 1998 MRI of the shoulders showed old injury with 
extensive degenerative changes. 

In various statements the veteran and his representative 
contend that there is spinal cord involvement and a 100 
percent disability rating is warranted. They contend that a 
May 1994 cervical myelogram showed amputation of the right 
C5-6 nerve root sleeve and narrowing of the left C5-6 sleeve 
which meets the criteria for spinal cord involvement under 
diagnostic code 5285. They also contend that the disability 
warrants an increased evaluation on the basis of 
extraschedular consideration.

III. Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40. The intent of the Rating Schedule is to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59. With 
respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes. Inquiry will be directed to more of less 
than normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse. 38 C.F.R. § 4.45.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case. See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  In reviewing the claim for a higher 
rating, VA must consider which diagnostic code or codes are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion. See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. See 38 C.F.R. § 4.7.

The Board also notes that during the pendency of the 
veteran's claims, the criteria for evaluating intervertebral 
disc syndrome contained in Diagnostic Code 5293 were amended 
effective September 23, 2002. See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002). The regulations governing the evaluation 
of disease of the spine were also revised and became 
effective on September 26, 2003. See 68 Fed. Reg. 51454-58 
(Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243. 

In general, where the law or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary. See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991) 
(overruled on other grounds Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003). Thus, when a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
determine whether the law or regulation identifies the type 
of claims to which it applies. If the statute or regulation 
is silent, VA must determine whether applying the new 
provision to claims that were pending when it took effect 
would produce genuinely retroactive effects. 

The new provision should not be applied to the claim if it 
would produce retroactive effects. See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue). 

The veteran's cervical spine disability has been evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293, which 
provides that intervertebral disc syndrome warrants a 40 
percent evaluation if severe with recurrent attacks and 
intermittent relief. A 60 percent (maximum) evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief. 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior 
to September 23, 2002).

Pertinent criteria include former Diagnostic Code 5290, which 
provides a maximum 30 % rating for severe limitation of 
motion. DC 5285, residuals of a fractured vertebra, with cord 
involvement, bedridden, or requiring long leg braces warrants 
a 100 percent rating, and a 60 percent evaluation when there 
is no cord involvement but with abnormal mobility requiring 
neck brace. In other cases, it is to be rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body. See 
Diagnostic Code 5285. A "Note" under Diagnostic Code 5285 
provides that under both ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5286, a 100 percent 
rating is assigned for complete bony fixation (ankylosis) of 
the spine at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type). 

Under the revisions of diagnostic code 5293, effective 
September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25, separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. 

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. Note (2) provides that, when disability is 
evaluated on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes. 
Neurologic disabilities are to be evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, if there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted. 
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted. 38 C.F.R. 
§ 4.71a, DC 5293 (as effective from Sept. 23, 2002).

Note (1) provides that for purposes of evaluations under 
revised DC 5293, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.

The criteria governing evaluation of the spine were also 
revised, effective September 26, 2003. Diagnostic Code 5293 
was renumbered and revised at 38 C.F.R. § 4.71a, Diagnostic 
Code 5243. See 68 Fed. Reg. 51,454-51,456 (Aug. 27, 2003). 
Under the recent changes, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), rating criteria 
provide that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating. 
For Unfavorable ankylosis of the entire thoracolumbar spine a 
50 percent rating is warranted. Unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating. 

Limitation of motion of the cervical, thoraco-lumbar, and 
lumbar spine, or favorable ankylosis, do not provide for a 
rating higher than the current 60 percent assigned, 
therefore, the pertinent revised rating criteria for these 
will not be reproduced herein.

There are several notes set out after the diagnostic 
criteria, as follows. Note (1) provides that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be evaluated 
separately, under an appropriate diagnostic code. Note (2): 
(See also Plate V.) For VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees. The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion. 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2), provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. Note (4) provides that 
round each range of motion measurement to the nearest five 
degrees. 

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in a neutral position (zero degrees) always 
represents favorable ankylosis. Note (6): separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

Pertinent criteria for rating neurological disabilities 
provide that the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration. When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree. 38 C.F.R. § 4.124a, Note. Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis. The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis. 38 C.F.R. 
§ 4.123. 

Cranial or peripheral neuralgia, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. 38 C.F.R. 
§ 4.124. See nerve involved for diagnostic code number and 
rating. 

For the dominant hand, paralysis of the upper radicular group 
(fifth and sixth cervicals) under DC 8510 criteria, complete 
paralysis of all shoulder and elbow movements lost or 
severely affected, hand and wrist movements not affected, 
warrants a 70 percent rating. Incomplete severe paralysis 
warrants a 50 percent rating. Under DC 8511, the middle 
radicular group, complete paralysis of adduction, abduction 
and rotation of arm, flexion of elbow, and extension of wrist 
lost or severely affected, warrants 70 percent, incomplete 
severe paralysis warrants a 50 percent rating. Under DC 8512, 
the lower radicular group, complete paralysis of all 
intrinsic muscles of the hand, and some or all of flexors of 
wrist and fingers, paralyzed (substantial loss of use of 
hand) warrants 70 percent rating, incomplete severe paralysis 
warrants 50 percent rating for the dominant hand.

IV. Analysis

In the present case, the evidence reflects that the appellant 
is already in receipt of a maximum schedular rating of 60 
percent for an intervertebral disc syndrome under the former 
rating criteria (DC 5293 (in effect prior to September 23, 
2002), which contemplates muscle spasms and other 
neurological findings). Only cervical vertebral fracture with 
cord involvement (Diagnostic Code 5285) or unfavorable 
ankylosis of the lumbar spine (Diagnostic Code 5286), neither 
of which is present, would warrant a rating higher than the 
current 60 percent. The appellant's current rating already 
exceeds the maximum schedular rating (30 percent) assignable 
for severe limitation of motion of the cervical spine 
(including arthritis) under DC 5290, or for analogous ratings 
under DC 5292 or 5295 (40 percent, lumbosacral). 

The Board notes the veteran's arguments that amputation of 
the cervical nerve roots is equivalent to spinal cord 
involvement. An April 1992 MRI reports showed that there was 
no cord compression, and there is no evidence of vertebral 
fracture. Therefore, the veteran is not entitled to a higher 
evaluation on this basis.  Spinal cord involvement 
contemplates vertebral fracture, not present here. The 
evidence does not demonstrate, and the veteran has never 
contended, that he has ankylosis of the spine as a result of 
his service-connected disability. Further, although the 
veteran has disability of the lumbar spine, only the cervical 
spine is service-connected.

Review under the revised criteria reveals that the appellant 
is already in receipt of the maximum schedular rating of 60 
percent for intervertebral disc syndrome, under the revised 
rating if rated under the formula for incapacitating 
episodes, unless separate ratings for the orthopedic and 
neurological residuals can be combined under 38 C.F.R. § 4.25 
for a higher rating. Otherwise, under the General Rating 
Formula for Diseases and Injuries of the Spine, only 
unfavorable ankylosis of the entire spine would warrant a 
higher rating, which is absent in this case, as already 
discussed above.  

Consideration under the revised criteria for separate and 
combined ratings shows that the appellant's current 60 
percent rating began in March 2001, and as of the revised 
regulations in September 2003, exceeded the maximum schedular 
rating (40 percent) assignable for limitation of range of 
motion of the cervical spine (orthopedic manifestations). He 
also reported symptoms of radiating pain with motion and 
paresthesias of right arm and index and middle fingers, and 
neurological defect was noted from severed nerve roots at C5-
6 and C6-7. However, on November 2004 and January 2005 
examinations of spine and right arm, motor testing revealed 
no right upper extremity atrophy as compared to the left, 
motor strength testing was limited only by pain, with no 
focal weakness related to any particular root distribution; 
sensory examination produced essentially normal findings with 
no dermatomal loss of pinprick in the upper extremity, and 
the examiner concluded that cervical radiculopathy was by 
history, suggestive of C5-6 distribution. An impression of 
sensory loss was found only in the lower extremities, which 
are not service-connected. Thus, even assuming, arguendo, 
that these subjective complaints of radiating pain, weakness, 
paresthesias in the right hand index and middle fingers, but 
with essentially normal findings of motor strength and no 
sensory loss on objective examination, are ratable as 
neurological manifestations, they are consistent, at best, 
with no more than mild incomplete paralysis of the radicular 
group which translates into a 20 percent rating under 
Diagnostic Code 8510. Thus, a 20 percent evaluation were 
assigned for neurological residuals under the revised spine 
criteria, combined under 38 C.F.R. § 4.25 with the 40 percent 
rating for orthopedic residuals, would not result in an 
evaluation in excess of the current 60 percent schedular 
evaluation.

Further, to the extent that functional use of the right arm 
is affected by the right shoulder pain, these manifestations 
are already contemplated in previous awards of service 
connection for severed nerve roots at C5-6-7, with resulting 
bilateral rhomboid strain or paralysis, each rated as 30 
percent under DC 5399-5302, and manifested by right shoulder 
pain and pain on lifting and use of the arm. Assignment of 
another separate rating for the same manifestations would 
result in pyramiding, which is prohibited. See 38 C.F.R. 
§ 4.14 (precluding the use of multiple diagnostic codes to 
evaluate the same manifestations of disability). The Board 
recognizes the veteran's complaints of increasing pain and 
discomfort. However, the Court has held that there is no 
basis for a rating higher than the maximum schedular rating 
for additional limitation of motion due to pain or functional 
loss under the provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59. 
Johnston v. Brown, 10 Vet. App. 80 (1997).

V. Extraschedular Consideration

Finally, consideration has been given to the assignment of a 
higher evaluation on an extra-schedular basis, under 38 
C.F.R. § 3.321(b)(1). However, a basis for assigning an 
extra-schedular rating is not shown. There is no evidence 
that the service-connected cervical spine disability 
necessitated frequent periods of hospitalization, resulted in 
symptomatology not considered in the schedular rating, or 
otherwise presented an exceptional or unusual disability 
picture. To the extent that the veteran's service-connected 
cervical spine disability interferes with his employability, 
the currently assigned ratings adequately contemplate such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis. Assignment of 
an extraschedular evaluation is unwarranted. Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996). 


ORDER

Entitlement to a rating in excess of 60 percent for 
intervertebral disc syndrome of the cervical spine at C6-7, 
to include consideration of an extraschedular evaluation, is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


